DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nishie et al (Pub. No.: US 2004/0234270) in view of Lim et al (US Patent No. 8,641,298).
Regarding claim 1, referring to Figures 1 and 2, Nishie et al teaches a bidirectional optical transceiver module (i.e., optical transmission and receiver module 2, Fig. 2) comprising:
an optical transmission (Tx) block (i.e., laser diode 20, Fig. 2) comprising a light source configured to output an optical Tx signal;
an optical reception (Rx) block (i.e., photodiode 21, Fig. 2) provided in parallel to the optical Tx block at a predetermined interval therefrom and comprising a photodiode (PD) configured to receive an optical Rx signal;
a wavelength distributor (i.e., optical path routing element 22, Fig. 2) configured to change a travel path of the optical Tx signal;
an optical filter (i.e., optical filter 22a, Fig. 2) provided on a predetermined area of a first surface of the wavelength distributor adjacent to the optical Tx block or the optical Rx block and configured to transmit the optical Rx signal and to reflect the optical Tx signal; and
a third lens (i.e., lens 13, Fig. 2) configured to output the optical Tx signal passing through the wavelength distributor to an outside and to output the optical Rx signal received from the outside to the wavelength distributor,
wherein the optical Tx signal output from the light source (i.e., laser diode 20, Fig. 2) of the optical Tx block is incident to the wavelength distributor, 
the optical Rx signal received from the outside is received at the wavelength distributor (i.e., optical path routing element 22, Fig. 2) through the third lens (i.e., lens 13, Fig. 2), transmitted through the optical filter (i.e., optical filter 22a, Fig. 2), and received at the PD (i.e., photodiode 21, Fig. 2) of the optical Rx block (i.e., Figures 1 and 2, page 5, paragraphs [0050]-[0054]).
Nishie et al differs from claim 1 in that he fails to specifically teach a first lens provided between the optical Tx block and the wavelength distributor, and
a second lens provided in parallel to the first lens between the optical Rx block and the wavelength distributor. However, Lim et al in US Patent No. 8,641,298 teaches teach a first lens (i.e., first lens 250-2, Fig. 5) provided between the optical Tx block (i.e., light emitting device 240-2, Fig. 5) and the wavelength distributor (i.e., wavelength distributor comprises a reflector 260-2 and optical filter 260-1, Fig. 5), and a second lens (i.e., second lens 250-1, Fig. 5) provided in parallel to the first lens (i.e., first lens 250-2, Fig. 5) between the optical Rx block (i.e., light receiving element 240-1, Fig. 5) and the wavelength distributor (i.e., 
	Regarding claim 2, the combination of Nishie et al and Lim et al teaches 
wherein the optical Tx signal and the optical Rx signal have different wavelengths (i.e., the optical Tx signal has first wavelength, and the optical Rx signal has second wavelength, Fig. 2 of Nishie et al, and see Fig. 5 of Lim et al).
	Regarding claim 5, the combination of Nishie et al and Lim et al teaches further comprising: an electro-magnetic interference (EMI) suppression block (i.e., iron pole 15, Fig. 2 of Nishie et al) configured to block effect by an electrical signal between the optical Tx block and the optical Rx block.
	

s 3, 4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishie et al (Pub. No.: US 2004/0234270) in view of Lim et al (US Patent No. 8,641,298) and further in view Leigh et al (Pub. No.: US 2020/0044738).
	Regarding claim 3, the combination of Nishie et al and Lim et al differs from claim 3 in that it fails to specifically teach a collimated light divergence suppression block configured to improve optical coupling efficiency to the second lens by suppressing divergence of the optical Rx signal output through the optical filter, when a distance between the second lens and the optical filter is greater than or equal to a preset reference due to a difference in a physical length between electrical devices that constitute the optical Tx block and the optical Rx block, wherein the collimated light divergence suppression block is provided between the second lens and the optical filter and comprises a transparent device having a higher refractive index than that of air. However, Leigh et al in Pub. No.: US 2020/0044738 teaches a collimated light divergence suppression block (i.e., light deflecting micro-optics 77, Figs. 3A and 3B) configured to improve optical coupling efficiency to the second lens (i.e., lens integrated with photodiode 35, Figs. 3A and 3B), by suppressing divergence of the optical Rx signal output through the optical filter (i.e., optical filter 76, Figs. 3A and 3B) , when a distance between the second lens and the optical filter is greater than or equal to a preset 

	Regarding claim 6, the combination of Nishie et al, Lim et al and Leigh et al teaches an optical path controller (i.e., bi-directional multiplexer/demultiplexer 71, Figs. 3A and 3B of Leigh et al) configured to change optical paths of the optical Tx signal and the optical Rx signal at a rear end of the second surface of the wavelength distributor (i.e., wavelength distributor 72, Figs. 3A and 3B of Leigh et al).
	Regarding claims 7 and 13, the combination of Nishie et al, Lim et al and Leigh et al teaches wherein a shape and a size of the optical path controller (i.e., bi-directional multiplexer/demultiplexer 71, Figs. 3A and 3B of Leigh et al ) are determined based on a position of an input/output port of the bidirectional optical transceiver module required and high reflection (HR) coating and anti-reflection (AR) coating are applied to the respective surfaces of the optical path controller.
	Regarding claims 8 and 14, the combination of Nishie et al, Lim et al and Leigh et al teaches wherein the PD is vertically attached based on a pattern on the 
	Regarding claim 9, referring to Figures 1 and 2, Nishie et al teaches a bidirectional optical transceiver module (i.e., optical transmission and receiver module 2, Fig. 2) comprising:
an optical transmission (Tx) block (i.e., laser diode 20, Fig. 2) comprising a light source configured to output an optical Tx signal;
an optical reception (Rx) block (i.e., photodiode 21, Fig. 2) provided in parallel to the optical Tx block at a predetermined interval therefrom and comprising a photodiode (PD) configured to receive an optical Rx signal;
a wavelength distributor (i.e., optical path routing element 22, Fig. 2) configured to change a travel path of the optical Tx signal;
an optical filter (i.e., optical filter 22a, Fig. 2) provided on a predetermined area of a first surface of the wavelength distributor adjacent to the optical Tx block or the optical Rx block and configured to transmit the optical Rx signal and to reflect the optical Tx signal; and
a third lens (i.e., lens 13, Fig. 2) configured to output the optical Tx signal passing through the wavelength distributor to an outside and to output the optical Rx signal received from the outside to the wavelength distributor,

wherein the optical Tx signal output from the light source (i.e., laser diode 20, Fig. 2) of the optical Tx block is incident to the wavelength distributor, reflected by a reflector (i.e., reflector 22b, Fig. 2) provided on a predetermined area of a second surface that faces the first surface of the wavelength distributor and then reflected again by the optical filter (i.e., optical filter 22a, Fig. 2) and output to the outside through the third lens i.e., lens 13, Fig. 2), and
the optical Rx signal received from the outside is received at the wavelength distributor (i.e., optical path routing element 22, Fig. 2) through the third lens (i.e., lens 13, Fig. 2), transmitted through the optical filter (i.e., optical filter 22a, Fig. 2), and received at the PD (i.e., photodiode 21, Fig. 2) of the optical Rx block (i.e., Figures 1 and 2, page 5, paragraphs [0050]-[0054]).
Nishie et al differs from claim 9 in that he fails to specifically teach a first lens provided between the optical Tx block and the wavelength distributor, and
a second lens provided in parallel to the first lens between the optical Rx block and the wavelength distributor, a collimated light divergence suppression block configured to improve optical coupling efficiency to the second lens by 
	Regarding claim 10, the combination of Nishie et al, Lim et al and Leigh et al teaches wherein the optical Tx signal and the optical Rx signal have different wavelengths (i.e., the optical Tx signal has first wavelength, and the optical Rx signal has second wavelength, Fig. 2 of Nishie et al, and see Fig. 5 of Lim et al).
	Regarding claim 11, the combination of Nishie et al, Lim et al and Leigh et al teaches wherein the collimated light divergence suppression block (i.e., light deflecting micro-optics 77, Figs. 3A and 3B of Leigh et al) is provided between the second lens and the optical filter and comprises a transparent device having a higher refractive index than that of air.

Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Capewell et al (US Patent No. 6,941,047) discloses system and method for collimating and redirecting beams in a fiber optic system.
Lee et al (Pub. No.: US 2011/0058771) discloses multi-wavelength optical transmitting and receiving modules.

6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636